Citation Nr: 9920662	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disorder with L5 radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which confirmed and continued a 40 
percent evaluation to the service-connected back disorder 
with right L5 radiculopathy.

This case was previously remanded by the Board in April 1998 
for additional development, to include a VA examination, and 
has since been returned for final appellate review. 


FINDING OF FACT

The service-connected back disorder with right L5 
radiculopathy is manifested by subjective complaints of low 
back pain with numbness into the right lower calf with 
objective evidence of degenerative disk disease and right L5 
radiculopathy and no evidence of any muscle spasms, motor 
weakness, absent reflexes, muscle atrophy or other 
significant neurological deficits indicating more than severe 
impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected low back disorder with right L5 
radiculopathy have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.1, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 40 percent for a back 
disorder with right L5 radiculopathy is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992). The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997). 

The RO has assigned a 40 percent disability evaluation to the 
service-connected low back disorder with right L5 
radiculopathy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).  In accordance with that code, an evaluation of 
40 percent will be assigned where there is evidence of severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Pursuant to Diagnostic Code 5295, a maximum schedular 
evaluation of 40 percent evaluation is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritis changes, narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(1998).

In addition, other potentially applicable diagnostic codes 
with respect to the spine include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289 and 5292.  Pursuant to Diagnostic 
Code 5286, a 60 percent evaluation is assigned when there is 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is assigned when there 
is complete bony fixation of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  38 C.F.R. § 4.71a, Code 5286 (1998).  
Under Diagnostic Code 5289, a 50 percent rating will be 
assigned if there is ankylosis of the lumbar spine in an 
unfavorable position.  38 C.F.R. § 4.71a Code 5289 (1998).  
In accordance with Diagnostic Code 5292, the Board observes 
that a maximum schedular evaluation of 40 percent will be 
assigned for severe limitation of motion of the lumbar spine.  

II.  Factual Background

VA examination reports, dated in October 1992, reflect that 
the veteran complained of an aching pain in her buttock when 
she sat down, that she could not sit straight up and that she 
had cramps in her thighs, legs and feet.  She also reported 
having some residual right leg numbness in both cold and 
rainy weather.  An examination of the spine was essentially 
negative for any significant low back pathology with the 
exception of some limitation of motion on backward extension, 
lateral flexion and rotation of the spine.  X-rays of the 
lumbar spine revealed degenerative disc disease at L3-4.  The 
veteran was diagnosed as having degenerative joint disease of 
the lumbar spine.

VA outpatient reports, dating from 1990 to 1993, pertinently 
reveal that the veteran continued to complain of low back 
pain that radiated into the hips with occasional numbness on 
the top of her feet.  The veteran was prescribed Robaxin and 
was diagnosed as having mild spinal stenosis, degenerative 
joint disease and mild/stable right L5 radiculopathy.  These 
records, however, do not reflect an increase in the veteran's 
low back pathology.

A January 1994 VA spine examination report reflects that the 
veteran complained of an inability to sleep throughout the 
night as a result of pain and of a constant burning sensation 
in the hip, which radiated down her left leg and increased in 
severity with extended standing or prolonged sitting.  It was 
noted that the veteran worked part-time in an office.  An 
examination of the spine revealed no evidence of any 
demonstrable postural abnormalities or fixed deformities.  
The veteran had good musculature of the back.  On range of 
motion testing of the lumbar spine, the veteran had forward 
flexion to 90 degrees, backward extension to 5 degrees, 
bilateral flexion and rotation were both to 25 degrees.  
There was evidence of mild pain and a pulling sensation with 
forward flexion and lateral flexion as observed by the 
veteran's facial expression.  A straight leg raising test was 
negative, bilaterally, but the veteran complained of 
paresthesia involving the left leg.  Sensation of the lower 
extremities was noted to have been normal, however, the 
veteran stated that she had felt a constant numbness and 
tingling sensation in the outer aspect of the lower extremity 
beginning from her hip.  In this regard, she pointed to a 
small area where the sensation occurred, which was like an 
outer seam along her leg.  The veteran denied having any 
decreased sensation to hot or cold or sharp or dull in the 
area along her hip.  Reflexes and motor strength of the lower 
extremities were 2+/4 and 5/5, respectively.  The veteran 
ambulated well with a normal gait.  X-rays of the lumbar 
spine revealed degenerative arthritis of the lumbar spine.  
The veteran was diagnosed as having degenerative 
osteoarthritis of the lumbar spine.   

A March 1994 VA peripheral nerves examination report reflects 
that there was no evidence of any muscle atrophy in the lower 
extremities and that muscle strength in the left lower 
extremities was 5/5.  A sensory examination revealed some 
patchy decreased pinprick of the right leg anterior aspect 
and over the dorsum of the foot.  The veteran had normal 
position sense.  Muscle strength reflexes were symmetrical, 
2+ and normal.  Plantars were downgoing, bilaterally.  
Straight leg raising showed no problems up to 90 degrees. The 
veteran was noted to have been able to walk on her heels and 
toes without too much difficulty.  X-rays of the lumbar spine 
revealed degenerative osteoarthritis of the lumbar spine.  
The impression of the examiner was a history of lumbosacral 
degenerative disease of the spine with L5 radiculopathy in 
the past with no definite evidence for peripheral neuropathy.  

VA medical records, dating from November 1993 to December 
1994, received by the RO in March 1995, pertinently reflect 
that the veteran continued to seek medical treatment and 
medication for her low back disorder.  In this regard, a 
March 1994 electromyography (EMG) report of the lower 
extremities revealed no evidence of any neuropathy in the 
nerves of the lower extremity.  These reports also reflect 
that the veteran was diagnosed as having a neck/upper back 
injury without radiculopathy, which was noted to have 
improved, low back pain with degenerative disc disease at L3-
S1 and slight spinal stenosis at L3-4, which was found to 
have been clinically stable.  The veteran was prescribed 
Robaxin for her back. 

A May 1998 VA spine examination report reflects that the 
veteran continued to complain of constant low back pain which 
increased with bending and/or lifting objects and of numbness 
on the lateral aspect of the right calf.  She denied using 
crutches, a brace or cane in order to ambulate.  On 
examination, there was a well-healed horizontal surgical scar 
which was located approximately eight centimeters long and 
located in the lower lumbar area.  There was no evidence of 
any tenderness with palpation.  The veteran had flexion of 
fingers to the floor to 10 degrees, extension to 15 degrees, 
bilateral bending to 35 degrees and bilateral rotation to 45 
degrees.  Deep tendon reflexes in the lower extremities were 
equal, bilaterally.  Sensation was decreased to dull/sharp in 
the lateral aspect of the right calf area.  A straight leg 
raise test was negative.  X-rays of the lumbar spine revealed 
degenerative changes of the lumbar spine with no evidence of 
any recent bone trauma or destruction.  The veteran was 
diagnosed as having subjective right L5, questionable left S1 
radicular symptoms and chronic low back pain secondary to 
degenerative disc disease.  

A May 1998 VA Fibromyalgia examination revealed that the 
veteran was not in any apparent distress.  In this regard, 
she was noted to have had good active and passive range of 
motion of the lower extremities, bilaterally, with 
generalized subjective joint pain.  Of the trigger points 
checked, 1of 11 were noted to have been tender.  The veteran 
had 5/5 muscle strength, bilaterally.  She was diagnosed as 
having generalized joint pain.  

VA medical records, dating from 1996 to 1998, reflect that 
the veteran continued to complain of chronic low back pain 
for which she took the medication, Robaxin.  She was 
diagnosed as having degenerative joint disease.  In 
particular, in May 1998, the veteran complained of having 
chronic pain in both thighs, chronic fatigue, tingling and 
numbness which radiated into the lower legs, cramps and 
spasms from the thigh to the feet and severe muscle spasms in 
the lower back and of spinal stenosis with L5 radiculopathy.  
An X-ray of the lumbar spine showed degenerative 
osteoarthritis of the lumbar spine, disc space narrowing at 
L3-4, sacroiliac joints were patented.  The examiner 
concluded that there were no significant changes since the 
veteran was previously examined in January 1994.  The 
impression of the examiner in May 1998 was degenerative 
changes of the lumbar spine with no evidence of any recent 
bone trauma or destruction.  

An October 1988 VA spine examination report reflects that the 
veteran's history with respect to her lumbar spine was 
recorded.  The veteran reported that she was currently 
employed at the Missouri Department of Corrections, but that 
she had had difficulty with mechanical activity and could not 
do the lifting required at her job.  She reported that she 
did not wear a back brace, but that she took Tylenol.  On 
examination, the veteran was noted to have weighed 189 pounds 
and to have been five feet two inches tall.  She ambulated 
with a normal gait and without the use of any ambulatory 
aids.  She was able to flex forward to touch her toes and 
rise up to an erect position without difficulty.  She 
achieved spinal extension to 30 degrees without difficulty.  
Palpation of the back revealed tenderness directly over the 
L4-5 interspace.  It was noted that there was a well-healed, 
unusual transverse incision over the low back.  The veteran 
was found not to have been particularly tender at L3-4 or L5-
S1.  A neurological examination of the lower extremities 
revealed a negative straight leg raise test with no evidence 
of any lower extremity atrophy.  Motor, sensory, and reflex 
findings were all found to have been unremarkable.  There 
were 2+ and symmetrical bilateral ankle jerk reflexes and 
strong extensor halluces longus strength ( L5 nerve root).  
It was noted that X-rays of the veteran's spine revealed mild 
loss of lumbar lordosis with narrowing at L3-4 and minimal 
narrowing at L4-5.  There was no evidence of any lumbar 
instability, fractures or tumor.  The assessment of the 
examiner was discogenic lumbar back pain due to chronic 
degenerative disc disease, X-rays which suggested L3-5 
degeneration to a mild degree, but L4-5 was the only level 
which was found to have been tender and which correlated well 
with the veteran's subjective right L5 radiculopathy (which 
was noted to have been confirmed by previous 
electrodiagnostic testing in 1991.)  

The examiner in October 1998 concluded that the veteran had 
an L4-5 disk herniation which had been well treated with a 
lumbar diskectomy, that she subsequently developed lumbar 
disk degeneration and chronic discogenic back symptoms with 
objective radicular symptoms, which had remained unchanged 
over the years.  The examiner further related that during the 
October 1998 examination, the veteran exhibited very little 
objective evidence of pain or functional loss and that her 
symptoms were primarily subjective.  Indeed, the only 
objective findings elicited during the examination was focal 
tenderness at L4-5.  There was also no evidence of any pain 
or cramping which could significantly limit functional 
ability during flare-ups, no weakened movement, excess 
fatigability, incoordination or muscle atrophy.  While the 
veteran related that she had had severe limitation with 
respect to her functional activitie, such as lifting at her 
job, the examiner reported that the only way to test such 
assertions was to conduct a formal functional capacities 
examination, which was outside the scope of the October 1998 
examination.  The examiner indicated that while the veteran 
had subjective complaints of right L5 radiculopathy, she did 
not exhibit any motor weakness, absent reflexes or any other 
neurological deficits.  The examiner further noted that 1991 
electrodiagnostic testing confirmed findings of right L5 
radiculopathy, which correlated with the veteran's subjective 
symptoms of lateral calf numbness.

An October 1998 Brain and Spinal Cord examination report 
reflects that the veteran complained of having thigh numbness 
on the left side and on the lateral aspect of the right leg.  
The veteran also reported having spasms in the back, 
primarily in the morning which were not relieved with 
medication.  It was noted that previous magnetic imaging 
resonance scans of the spine revealed degenerative joint 
disease at L3-S1 and mild spinal stenosis at L3-4.  During a 
neurological examination, a motor examination of the lower 
extremities revealed 5/5 strength throughout.  There was 
normal strength in the proximal and distal muscles.  A 
sensory examination revealed an occasional inconsistent patch 
area of numbness in the right lateral side of the leg without 
any specific root distribution.  The veteran had normal 
position and vibration sense in the lower extremities.  
Muscle reflexes showed brisk reflexes in the upper 
extremities.  Both knee and ankle jerks were elicited and 
plantar response was down going, bilaterally.  Straight leg 
raising was to 90 degrees, bilaterally, and without 
discomfort.  The veteran was able to stand and walk normally.  
Lateral bending, forward bending and backward bending of the 
spine were all found to have been unremarkable.  There was 
obvious atrophy in the muscles.  A horizontal scar was noted 
in the low back as a result of previous surgery.  The veteran 
was diagnosed as having history of a laminectomy with a 
degenerative lumbosacral disease with no acute radiculopathy 
or sciatic neuropathy.  

III.  Analysis

The Board has considered the veteran's assertions with 
respect to her complaints of low back pain, numbness in the 
lateral aspect of her right calf and a restriction in lifting 
objects at her job as a result of her low back, and finds 
them to be credible.  However, the medical evidence of record 
does not support a rating in excess of 40 percent for the 
service-connected low back disability.  The recent medical 
evidence of record establishes that the veteran's low back 
disability is manifested primarily by degenerative joint 
disease and right L5 radiculopathy.  However, an overall 
review of the VA medical evidence of record reflects that 
while the veteran had subjective symptoms compatible with 
right L5 radiculopathy, there was no objective evidence of 
any limitation of motion of the lumbar spine, motor weakness, 
atrophy, spasms, absent reflexes or significant neurological 
deficits during VA examinations, conducted in October 1998.  
Those same examination reports also reflect that the veteran 
had normal muscle strength in the proximal and distal 
muscles, was able to toe and heel walk and had a normal gait.  
In addition, during the VA spine examination, conducted in 
October 1998, the examiner indicated that the veteran's 
symptoms had remained unchanged over the previous years.  

Therefore in the absence of any pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief (the criteria for a 60 percent 
evaluation under Diagnostic Code 5293) or ankylosis of the 
spine (criteria for a 60 percent disability evaluation under 
Diagnostic Code 5286), the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 40 
percent for the service-connected low back disability.

With regard to functional loss due to pain, the Board notes 
that during an October 1998 VA spinal examination, it was 
indicated that the veteran's symptoms of pain were largely 
subjective and that there was no evidence of any weakened 
movement, excess fatigability, incoordination, muscle spasms 
or loss of functional activity secondary to pain.  While the 
examiner noted that pain or cramping could have significantly 
limited the veteran's functional ability during flare-ups, 
none was found on examination.  Finally, the Board also 
observes the examiner's recommendation that a formal 
functional capacities examination would have specifically 
tested physical limitation attributable to the veteran's low 
back.  However, the Board is of the opinion that such 
examination is unnecessary given the paucity of significant 
neurological findings during the recent October 1998 VA 
examinations.  As such, a higher evaluation is not warranted 
in accordance with 38 C.F.R. §§ 4.2, 4.40, 4.45 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, a separate compensable rating for the scar of 
the low lumbar area of the spine is not warranted as there is 
no showing that it is tender and painful on objective 
demonstration, poorly nourished resulting in repeated 
ulceration, or results in any limitation of function of the 
back.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
After careful consideration of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 40 percent 
for the service-connected low back disorder

In light of the foregoing considerations, the preponderance 
of the evidence is against an evaluation in excess of 40 
percent for the service-connected low back disability. 




IV.  Consideration of 38 C.F.R. § 3.321

The Board observes that while the veteran has asserted that 
she is unable to perform lifting activities at her job as a 
result of the service-connected low back disability, she has 
continued to be employed in such work.  In fact, she has not 
submitted any employment records indicating that she has lost 
time from work as a result of the service-connected 
disability at issue.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of 38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) 
(1998) are potentially applicable.  In addition, there is no 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of 38 
C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) (1998).


ORDER

An evaluation in excess of 40 percent for a low back disorder 
with L5 radiculopathy is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

